DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.

Election/Restrictions
Claims 49-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/29/2021.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36-38 and 42-48 are rejected under 35 U.S.C. 102a1 as being anticipated by Maher et al. (US 2002/0025573 A1 – hereafter ‘573).
‘573 discloses system for producing electrical fields within multi-well plates (Abstract) that discloses the following limitations for claim 36:
“An electrode array”: ‘573 discloses an electrode array (Fig. 1A; [060]).  
“a frame structured to provide a lid for a microplate comprising an array of wells”: ‘573 discloses a lid (Fig. 1A; [0160]-[0162]) that includes a frame (frame 40) and a movable support member (member 90).  
“an array of electrode pairs provided on the frame and arranged to position each electrode pair of the array of electrode pairs within each well of an array of wells and wherein each electrode pair comprises an anode and a cathode.”: ‘573 discloses an electrode array (electrodes 10; Fig. 1A; Fig. 1B; [00161-[0163]) that has pair of electrodes that are inserted into the wells of a multi-well plate.  ‘573 discloses that one of the electrodes is a cathode and the other is an anode ([0211]).  
‘573 discloses system for producing electrical fields within multi-well plates (Abstract) that discloses the following limitations for claim 43:
“A system for providing electrical simulation to a plurality of samples”: ‘573 discloses an electrode array (Fig. 1A; [060]).  This array provides electrical simulation to an array of wells.  
“a microplate comprising an array of wells”: ‘573 discloses a microplate with an array of wells ([0062]; [0101]; [0143]).  
“a frame structured to provide a lid for a microplate comprising an array of wells”: ‘573 discloses a lid (Fig. 1A; [0160]-[0162]) that includes a frame (frame 40) and a movable support member (member 90).  
“an array of electrode pairs provided on the frame and arranged to position each electrode pair of the array of electrode pairs within each well of an array of wells and wherein each electrode pair comprises an anode and a cathode.”: ‘573 discloses an electrode array (electrodes 10; Fig. 1A; Fig. 1B; [00161-[0163]) that has pair of electrodes that are inserted into the wells of a multi-well plate.  ‘573 discloses that one of the electrodes is a cathode and the other is an anode ([0211]).  
For claim 37, the electrodes of ‘573 a field stimulation to the well ([0142]).  
For claim 38, the circuit of ‘573 is being interpreted as a low impedance circuit ([0194]).  
For claim 42, ‘573 discloses that there can be 12, 24 or 96 electrode pairs ([0062]; [0101]; [0143]; [0160]-[0162]).  
For claim 44, ‘573 discloses providing a current to the microwell ([0074]). 
For claim 45, ‘573 discloses a power source for supplying the current such as a hig-power function generator ([0160]). 
For claim 46, ‘573 includes a dye ([0120]). 
For claim 47, ‘573 discloses a light source such as a xenon arc lamp ([0434]) and a collected by a trifurcated fiber optic cables and sent to a computer ([0434]).  
For claim 48, ‘573 discloses a computer, i.e. software that controls the application of the current to the electrodes ([0434]). 
Therefore, ‘573 meets the limitations of claims 36-38 and 42-48.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 36-38 and 42-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 7,459,303 B2) discloses a system for monitoring the migration of biological particles.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799